Citation Nr: 1202645	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of left knee injury. 

2. Entitlement to an initial rating in excess of 10 percent for lumbar facet osteoarthrosis. 

3.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2006 rating decision, the RO denied a claim for a TDIU.  However, as is explained in the Remand below, the Veteran has again raised the issue of a TDIU in connection with her claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Therefore, the issue of entitlement to a TDIU is before the Board.

In September 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In February 2010, the Board remanded the Veteran's claim for a disability rating in excess of 10 percent for residuals of left knee injury to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matter has come back to the Board for further appellate consideration.  
The issues of entitlement to an initial rating in excess of 10 percent for lumbar facet osteoarthrosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

Pertinent to the current August 2005 claim for increase, the most to which left leg flexion has been noted to be limited is 90 degrees; even considering additional functional loss due to pain, weakness, excess fatigability, incoordination, and other pertinent symptomatology, the Veteran's left knee disability has not approximated flexion limited to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a September 2005 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 notice letter was provided subsequent to the initial RO determination in November 2005, after issuance of the letter and opportunity for the Veteran to respond, a September 2011 supplemental statement of the case (SSOC) was issued, which reflects the most recent readjudication of the claim herein decided.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in October 2005, December 2006, and July 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the record contains numerous lay statements from the Veteran's friends, family members, employer, and co-workers, submitted on the Veteran's behalf.  In October 2011, the Board received an additional statement from the Veteran, without a signed waiver of initial RO review.  See 38 C.F.R. § 20.1304.  However, the information contained in the letter contains essentially duplicative information so that no due process problem arises when the Board proceeds at this time.  Indeed, the Veteran specifically requested expeditious processing of her claim in that letter.   

The Board also finds that there has been substantial compliance with the instructions contained in the February 2010 remand pertaining to the issue herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  As noted above, the Veteran was afforded a VA examination in July 2010 to determine the current severity of her left knee disability, which adequately answered the Board's questions and provided sufficient information to decide the appeal.  Also, outstanding VA treatment records since September 2009 were obtained and associated with the claims file, and the RO asked the Veteran to identify outstanding private treatment records in letters dated in March 2010 and July 2011; the Veteran responded by submitting private treatment records directly.

The Board notes that, in an August 2011 statement, the Veteran asserted that her knee condition was worsening, that her knees swelled up when she walked, that she had had a knee injection, and that she could not bend or stoop and needed a walker or cane to get around.  When a veteran claims that a condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

However, in this case, the Veteran did not assert that her left knee disability had worsened since her last VA examination of the left knee in July 2010, and that examination took place approximately one year prior to the Veteran's statement.  Moreover, the Veteran's asserted problems involving bending or stooping, needing a cane or walker, her knees swelling, and having had a knee injection were of record at the time of the July 2010 VA examination; in this regard, the examiner specifically acknowledged the Veteran's reports of swelling, trouble walking, and her knee injection treatment.  Thus, remand for a new examination to evaluate the current severity of the Veteran's left knee is not warranted.

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee injury residuals are currently rated under Diagnostic Code (DC) 5299-5260, and are thus rated by analogy under the criteria for limitation of flexion of the leg.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, DC 5260 (2011).

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260 (2011).  

The Board also notes other potentially applicable diagnostic criteria for rating knee disabilities.  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261 (2011).  See also VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis is rated 60 percent disabling.  38 C.F.R. § 4.71a, DC 5256 (2011).

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71, DC 5257 (2011).  

Separate disability ratings are possible for limitation of motion under one or more diagnostic codes and instability of a knee under DC 5257.  See VAOPGCPREC 9-98.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 (2011).

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2011).

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262 (2011).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

By way of history, the Board notes that the Veteran was treated for a torn medial meniscus of the left knee in service.  Such treatment included a partial medial meniscectomy in February 1990.  She filed her present claim for an increased rating for service-connected residuals of left knee injury in August 2005.

The report of an October 2005 VA examination reflects that the Veteran reported that her knee swelled and gave way two times a week, that she did not wear a brace, and that she had pain with walking as far as a block, although she walked a mile twice a week for exercise.  She also reported that she was not able to walk up stairs, and that she had pain with driving after 40 minutes and could not do any lifting.  The Veteran further stated that she was employed as a secretary for an insurance company.

Range of motion testing revealed left knee flexion from 0 to 130 degrees, no fluid, and slight crepitus with flexion.  There was tenderness inferiorly and laterally about the knee, and no laxity.  The Veteran was noted to complain about the knee, but did not use any assistive devices.  The effects on her occupation were that of pain with walking, getting up or down from a chair, and not being able to lift or go up and down stairs.  The joint was noted to be painful on motion, but there was no additional limitation following repetitive use, no additional limitation during flare-up, and no instability of the left knee.  Examination of the knee showed slight painful motion, no weakness, no excess fatigability, and no incoordination.  

The diagnosis was degenerative joint disease of the left knee, status post operative procedure in 1990 and again in 1996, with knee pain and moderate disability with progression.  It was noted that the X-rays of the knee dated in September 2005 showed decrease in the medial joint compartment space and tricompartmental spur formation.  Magnetic resonance imaging (MRI) testing revealed degenerative changes of the knee including atrophy of the medial meniscus, osteophytic degenerative changes of the knee, and a possible tear along the inferior surface of the lateral meniscus.  

An April 2006 VA note indicates that the Veteran requested a brace for her left knee.  An August 2006 VA treatment note reflects that examination of the extremities showed bilateral knee crepitus.

The report of a December 2006 VA examination reflects that the Veteran reported constant pain in her left knee every day, and that her knee occasionally popped out of place.  She also reported occasional swelling.  It was noted that the Veteran used oxycodone twice a day and occasionally wore a brace, and that she worked for an insurance company and sat and stood numerous times a day, which aggravated her left knee.  She reported no additional limitation with flare-ups, but reported that her left knee interfered with her daily activity, especially with walking and climbing stairs.  It was noted that X-rays of the left knee in August 2006 showed a slightly narrowed left medial compartment.  On physical examination, the left knee was normal in appearance, compared to the right.  There was tenderness medially and laterally, but no deformities, swelling, or crepitus present.  Flexion was from 0 to 120 degrees with pain medially and laterally at 120 degrees and 20 degrees of flexion lost secondary to pain.  Extension was full with pain.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral menisci were stable.  There were negative McMurray's and Lachman's tests, and no laxity or instability present.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movement, and a normal gait. 

In June 2008, the Veteran submitted a statement indicating that she was currently working, but that it was becoming increasingly difficult for her to do her job, as she was required to do a lot of bending, lifting, and standing.  Along with her statement, the Veteran submitted lay statements from a friend, her aunt, and a co-worker, dated in May and June 2008, which indicate that the Veteran suffered knee pain that impaired her ability to bend, lift, and walk, particularly up steps, and that sometimes her pain was so bad that she had to lay in bed with her legs elevated.

A September 2008 VA orthopedic surgery outpatient note reflects that the Veteran reported pain with ambulation and going up and down the stairs, that she described mechanical/locking symptoms, and that she reported having swelling when locking occurred.  On physical examination, the Veteran had mild joint effusion bilaterally, range of motion was from 0 to 90 degrees of flexion and the left knee was stable to varus and valgus at 0 and 30 degrees of flexion.  Lachman test was negative.  On the left knee, she had both medial and lateral joint line tenderness.  The assessment was bilateral knee arthritis, left greater than right.  

An April 2009 VA treatment record reflects that the Veteran reported that her left knee popped all the time and was worse when she was driving or walking upstairs. A May 2009 VA treatment record reflects that the Veteran complained of chronic knee pain and the knees popping all of the time, but that she was noted to have had normal range of motion of the lower limbs.  Another May 2009 VA treatment record reflects that the Veteran requested to be considered for injection therapy in her knee.  May 2009 VA X-rays revealed narrowing of the medial joint spaces, some eburnation of the tibial plateau, mild bilateral tricompartmental degenerative joint disease, and no evidence of fracture or other abnormality.  A June 2009 VA treatment record also reflects that the Veteran had full range of motion of the lower extremities and full strength of the knees.  A June 2009 VA treatment record indicates that the Veteran  reported imbalance, near falls, and difficulty standing for extended periods of time, chiefly from chronic back pain, and also from knee pain.  A July 2009 VA treatment record reflects that, on examination, the Veteran had full strength of the lower extremities.

A June 2009 statement from the Veteran's manager at her place of employment indicates that the Veteran's job was mainly sedentary in nature but included minimal lifting of paper files.  The statement further indicates that, due to a back injury, the Veteran used a cart to transport files as needed, and that her employer was able to reasonably accommodate her back problems due to the functions of her job.

During her September 2009 Board personal hearing, the Veteran reported that she had constant pain in her knee, and that her knee cracked and popped whenever she was walking and swelled up.  She also testified that she could not bend down and had difficulty standing up from a sitting position.  She also stated that it was very painful for her to walk.  She further testified that she had worked for an insurance company and had to have help moving files from one place to another.  She testified that she had a brace, which she wore when her knee swelled up, and that her knee gave way or popped while she was walking, which increased the pain.  

A November 2009 VA treatment note reflects findings of full strength and full range of motion in the lower extremities.  VA treatment records further reflect that the Veteran received a visco injection in the left knee in December 2009.

Statements from two of the Veteran's service comrades, dated in March 2010 and May 2010, respectively, reflect that the Veteran's knee injury that she suffered in service continued to the present.  The statements also suggest that, due to her knees and her back, the Veteran was unable to work.

November 2009 and April 2010 letters from the Veteran's private family nurse practitioner reflect that the Veteran was under the nurse practitioner's care for low back pain with radicular symptoms.  The nurse practitioner stated that the Veteran was unable to work and needed further medical treatment for her back and shoulder.   She also stated that the Veteran's knees had been X-rayed, showed degenerative joint disease of medial joint spaces, and had become worse over time due to her back.  

The report of a July 2010 VA examination reflects that the Veteran reported that she lost balance due to the instability of the knee, and that her knee did not interfere with driving but interfered with walking long distances.  She denied heat and redness but reported swelling and tenderness, with no drainage.  She reported receiving one Synvisc injection, which was of marginal benefit for a couple of days.  On physical examination, the Veteran walked with a cane and had an antalgic gait favoring the left knee.  The left knee was slightly boggy compared to the right, but she was able to produce full weight bearing and able to flex her left knee to 140 degrees and extend it to 0 degrees.  There was no ligament laxity, and the medial and lateral ligaments were normal.  Lachman's test was normal with no movement, and the anterior and posterior drawer signs were negative.  The Veteran had good muscle resistive strength, assessed as full for the lower extremities, and no quadriceps atrophy.  There was pain at the extension and flexion endpoints.  Chondromalacia patella testing was positive.  She was stable to stress testing in all planes, but with the quadriceps contraction in extension there was retropatellar dysphoria over the left knee, but no crepitation or grind sensation on compression of the patella.  With repetitive motion three times, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance or loss of coordination.  

A January 2011 private treatment record reflects that, on examination of the left knee, there was active, pain-free range of motion that was normal.  June 2011 private treatment records reflect that X-rays of the left knee revealed osteoarthritic narrowing of the medial joint compartment without gross fracture or malignment.  July 2011 private treatment records reflect that, on physical examination, the left knee had tenderness and moderate pain with motion, and no edema present.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a disability rating in excess of 10 percent for residuals of left knee injury must be denied.  

During the period pertinent to the current August 2005 claim for increase, the Veteran's leg flexion has been measured on examination numerous times, and consistently been shown to be greater than 30 degrees; the most to which leg flexion has been noted to be limited is 90 degrees.  Therefore, a rating in excess of 10 percent under DC 5260 is not warranted.  

The Board has considered the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, in conjunction with DC 5260, but finds that, even considering these provisions, a rating higher than 10 percent is not warranted for the Veteran's left knee disability.  On October 2005 VA examination, left knee flexion from 0 to 130 degrees, and, while the joint was noted to be painful on motion, there was no additional limitation following reparative use, and no weakness, excess fatigability, or incoordination.  On December 2006 VA examination, flexion was from 0 to 120 degrees with pain medially and laterally at 120 degrees and 20 degrees of flexion lost secondary to pain, active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movement.  On July 2010 VA examination, left knee flexion was to 140 degrees with pain at the endpoint, and, with repetitive motion three times, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance or loss of coordination; there was also noted to be good muscle resistive strength, which was assessed as full for the lower extremities, and no quadriceps atrophy.  In this regard, both July 2009 and November 2009 VA treatment records reflect that the Veteran had full strength in the lower extremities.  Thus, while on objective examination some limitation due to pain has been noted, such limitation has not been shown to affect the Veteran's left knee so as to approximate flexion limited to 30 degrees or less.

The Board also recognizes that, throughout the appeals period, the Veteran has consistently complained of constant left knee pain, tenderness, popping, cracking, and occasional swelling, as well as an impaired ability to use stairs, walk, bend, and stand from a sitting position.  However, the Board finds such symptomatology to be consistent with left knee disability that would limit flexion to 45 degrees.  Such symptomatology does not reflect knee disability more closely approximating flexion limited to 30 degrees or less.  

The Board also finds that a separate rating under DC 5261 is not warranted.  The Veteran has consistently been noted to have full extension of the left knee.  While she has been noted to have had pain at the endpoint of flexion, such symptomatology does not approximate limitation of knee flexion of 10 degrees or more, and thus does not warrant a compensable rating under DC 5261.  In this regard, even if the Veteran's left knee extension were limited to 5 degrees, a compensable rating under DC 5261 would not be warranted.  See 38 C.F.R. § 4.71a, DC 5261.  As previously discussed, there were no findings to indicate that there was additional limitation of motion/functional impairment as a result of pain, repetitive motion, etc.  

Also, the Board recognizes the Veteran's assertions in June 2009 of having imbalance and near falls, thereby suggesting instability.  The evidence of record indicates that such symptomatology was reported to be chiefly from chronic back pain.  To the extent that occasional imbalance or near falls is also related to the Veteran's knee pain, the Board has also considered the criteria for recurrent subluxation and lateral instability under DC 5257.  The Veteran has on several occasions reported that her left knee has popped "out of place" or gave way and that her knee was unstable.  However, the objective medical evidence has consistently shown knee ligaments to be completely stable, with Lachman's test and anterior and posterior drawer signs negative.  The Board finds that such objective medical evidence is more probative than the Veteran's lay assertions on the question of whether there has been any left knee instability during the appeals period, as the existence of lateral instability and recurrent subluxation in the knee joint is objectively unconfirmed by various testing throughout the appeal period.  Thus, the Board finds that a separate, compensable rating for any recurrent subluxation or lateral instability under DC 5257 is not warranted.

Regarding the criteria for DC 5258 for dislocated semilunar cartilage, the Board notes that the Veteran underwent a partial medial meniscectomy in service, and that MRI in October 2005 revealed atrophy of the medial meniscus.  However, while the record reflects past removal of semilunar cartilage and current atrophy, it has not reflected dislocated semilunar cartilage at any point during the appeals period.  Also, while in September 2008 the Veteran described having mechanical/locking symptoms, no such locking symptoms have been noted on any objective examination, and the record, including the October 2005 VA left knee MRI, has not reflected any dislocation or displacement of cartilage.  Thus, a rating under the criteria of DC 5258 for dislocated semilunar cartilage is not warranted.

The Board also notes the criteria of DC 5259, under which a 10 percent rating for removal of the Veteran's left knee semilunar cartilage that is symptomatic is warranted.  The record reflects the partial removal, and subsequent atrophy, of semilunar cartilage, and that such removal has been symptomatic.  However, as the maximum rating under DC 5259 is 10 percent, a rating under this code, rather than under DC 5260, would not be favorable to the Veteran.  Moreover, a separate, compensable rating under DC 5259 is not warranted, as the functional impairment caused by the Veteran's meniscus removal and atrophy is contemplated in her current rating under DC 5260 for limitation of flexion.  In this regard, the Board notes the general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14 (2011); See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical element" in determining whether a separate disability rating may be assigned for manifestations of the same injury is whether there is overlapping or duplication of symptomatology between or among the disorders.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1993).

As noted above, the Veteran's 10 percent rating under DC 5260 for knee disability productive of limitation of flexion to 45 degrees or less contemplates functional impairment caused by limited knee motion, including any associated additional functional loss due to pain, weakness, excess fatigability, or incoordination, in accordance with 38 C.F.R. §§ 4.40 and 4.45.  Also, as noted above, the Veteran's 10 percent rating under DC 5260 contemplates the symptoms affecting limitation of motion and functional impairment, such as constant left knee pain, tenderness, crepitus, popping, cracking, and occasional swelling, and resulting in an impaired ability to use stairs, walk, bend, and stand from a sitting position.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, as the Veteran's symptomatology rated under DC 5260, and that which would be rated under DC 5259, are overlapping and duplicative, separate ratings under these codes are not warranted.  Moreover, again, while the Veteran has reported left knee instability, the probative, objective medical evidence has consistently shown no instability.  Therefore, a separate rating under DC 5259 for removal of semilunar cartilage on the basis of this symptomatology is not warranted.

Also, the Board has considered the applicability of DC 5003 for degenerative arthritis, DC 5256 for ankylosis of the knee, and DC 5262 for impairment of the tibia and fibula.  While the record reflects left knee degenerative joint disease, and degenerative arthritis established by X-ray findings can be rated 10 percent for each major joint affected by limitation of motion under DC 5003, the maximum rating available for degenerative arthritis in one joint under DC 5003 is 10 percent; thus, a higher rating under that code cannot be awarded.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  Furthermore, the record at no time during the appeals period has reflected any ankylosis of the left knee or malunion or nonunion of the tibia and fibula.  Thus, a rating under either DC 5256 or DC 5262 is not warranted.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 (2011).  

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  However, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating, as the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Veteran's symptomatology, to include pain and limited motion with tenderness, popping, cracking, occasional swelling, and an impaired ability to use stairs, walk, bend, and stand from a sitting position, are of the level of severity and nature of symptomatology contemplated in the 10 percent rating for her disability, which contemplates left knee disability whereby flexion of the leg is limited to 45 degrees.  As discussed above, her functional impairment has been evaluated by various doctors based on her symptoms.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left knee injury residuals, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of left knee injury is denied.


REMAND

In a statement, received by VA in August 2011, the Veteran expressed disagreement with the initial 10 percent disability rating for her service-connected lumbar facet osteoarthrosis assigned in the RO's June 2011 rating decision.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore this issue must be remanded in order for the RO to issue a statement of the case.

Furthermore, as noted in the introduction, in an October 2006 rating decision, the RO denied a claim for a TDIU.  However, in a May 2010 statement, the Veteran again asserted that she did not feel that she was able to work due to her back and knee condition.  Also, in the August 2011 notice of disagreement, the Veteran once more indicated that she wished to claim a TDIU in connection with her claim for increased initial rating for her lumbar facet osteoarthrosis.

When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice, 22 Vet. App. at 453-454.  Thus, the Veteran's TDIU claim is considered to be a part of her claims on appeal, which were pending at the time of the May 2010 statement.  

Furthermore, as the resolution of the Veteran's claim for an initial rating in excess of 10 percent for lumbar facet osteoarthrosis is determinative of whether the minimum schedular requirements for TDIU have been met, the resolution of the Veteran's increased initial rating claim may be determinative of her TDIU claim.  See 38 C.F.R. § 4.16(a).  Therefore, these issues are inextricably intertwined, and a decision at this time by the Board with respect to the TDIU issue would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In any event, even if the combined service-connected disability rating fails to meet the schedular percentage standards of section 4.16(a), her claim for a total rating may be considered on an extraschedular basis under section 4.16(b) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of her appellate rights with respect to the issue of entitlement to an initial rating in excess of 10 percent for lumbar facet osteoarthrosis.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the June 2011 rating decision assigning an initial rating of 10 percent for lumbar facet osteoarthrosis must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

2.  After completing any development deemed necessary, readjudicate the claim of entitlement to a TDIU, including consideration on an extraschedular basis, if in order.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


